IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41373
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDNA MARTINEZ SIERRA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:00-CR-26-ALL
                        --------------------
                            July 2, 2001
Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Edna Martinez Sierra appeals her jury conviction and

sentence for income tax fraud pursuant to 18 U.S.C. § 287, 18

U.S.C. § 1001, and 26 U.S.C. § 7206(1)&(2).   She argues that the

evidence was insufficient to find her guilty beyond a reasonable

doubt; that the district court erred in not holding a hearing to

determine whether extrinsic evidence tainted the jury’s verdict;

and that the district court erred in calculating the amount of

monetary loss to the government pursuant to U.S.S.G. § 2F1.1.

     The standard of review in assessing Sierra's

sufficiency-of-evidence challenge is "whether, considering all

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41373
                               -2-

the evidence in the light most favorable to the verdict, a

reasonable trier of fact could have found that the evidence

established guilt beyond a reasonable doubt."    United States v.

Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).   We hold that the

evidence was sufficient for the jury to find Sierra guilty beyond

a reasonable doubt on all counts charged in the indictment.

     The district court's decision whether to hold an evidentiary

hearing to investigate allegations of juror misconduct is

reviewed for an abuse of discretion.    United States v. Jobe, 101

F.3d 1046, 1057-58 (5th Cir. 1996).    We hold that Sierra has not

made a “colorable showing of extrinsic influence” and therefore

has not demonstrated that the district court abused its

discretion in determining that an evidentiary hearing was

unnecessary.   See id.

     This court reviews a district court's loss determination

pursuant to U.S.S.G. § 2F1.1 for clear error.    United States v.

Oates, 122 F.3d 222, 225 (5th Cir. 1997).   We further hold that

the district court did not clearly err in its calculation of the

total monetary loss attributable to Sierra’s criminal conduct.

We therefore AFFIRM the judgment of the district court.